



Exhibit 10.24




FORM OF
CASH RETENTION AWARD
PURSUANT TO THE PHH CORPORATION
2014 EQUITY AND INCENTIVE PLAN


THIS AWARD (including the related Terms and Conditions) is made as of the Grant
Date by PHH CORPORATION (the “Company”) to _______________ (the “Participant”)
subject to acceptance by the Participant.


Upon and subject to the provisions of the Plan and the Terms and Conditions
attached hereto and incorporated herein by reference, the Company hereby awards
as of the Grant Date to the Participant this Cash Retention Award (the “Award”).
Underlined and capitalized terms in Paragraphs A through E below shall have the
meanings ascribed to them therein or in the Plan.


A.
Grant Date: ______________, 2018.



B.
Plan Under Which Granted: PHH Corporation 2014 Equity and Incentive Plan (the
“Plan”).



C.
Target Amount: The target amount of the Award shall be __________________
Dollars ($_____), subject to the terms hereof.



D.
Vesting Schedule: The Award shall vest, if at all, in accordance with Schedule 1
attached hereto. The Award that becomes vested in accordance with Schedule 1 is
“Vested Cash.”



E.
Payment of Vested Cash: Subject to the attached Terms and Conditions, cash
payments of the applicable Vested Cash are to be made on a date selected by the
Company that is no later than 60 days following the date specified in Schedule
1.



IN WITNESS WHEREOF, the Company and the Participant have executed this Award as
of the Grant Date set forth above.


PARTICIPANT:                PHH CORPORATION


By: ______________________________                         
_________________________                
Signature of Participant            Title:
_____________________________                        












































1

--------------------------------------------------------------------------------





TERMS AND CONDITIONS TO THE
PHH CORPORATION
CASH RETENTION AWARD


1.Payment.


(a)    Vested Cash, if any, shall be paid in cash and reduced by applicable
withholding.


(b)    Notwithstanding anything in the Plan or any other agreement (written or
oral) to the contrary, if the total payments to be paid to a Participant
hereunder, along with any other compensation provided to the Participant, would
result in the Participant being subject to the excise tax imposed by Code
Section 4999, the Company shall reduce the aggregate compensation to the largest
amount which can be paid to the Participant without triggering the excise tax,
but only if and to the extent that such reduction would result in the
Participant retaining larger aggregate after-tax compensation. The determination
of the excise tax and the aggregate after-tax compensation to be received by the
Participant will be made by the Company. If compensation is to be reduced, the
compensation to be provided latest in time will be reduced first and if
compensation is to be provided at the same time, non-cash compensation will be
reduced before cash compensation. It is possible that after the determinations
and selections made pursuant to this Subsection the Participant will receive
compensation in the aggregate more than the amount provided under this
Subsection (“Overpayment”) or less than the amount provided under this
Subsection (“Underpayment”).


In the event that: (A) the Company determines, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Participant which the Company believes has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Participant shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of the Participant’s receipt of the Overpayment until the date of
repayment.


In the event that: (C) the Company, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred or (D) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Participant together with interest at the applicable federal rate (as
defined in Section 7872(f)(2)(A) of the Code) from the date the amount would
have otherwise been paid to the Participant until the payment date.


2.Clawback. Notwithstanding anything herein to the contrary, this Award and any
cash paid pursuant to this Award is expressly subject to any “clawback policy”
now or hereafter adopted by the Board of Directors or its designee, as may be
amended from time to time, or any recoupment permitted or required by law.


In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Participant that expressly
supersedes this paragraph, this Award shall be forfeited and the Participant
shall be obligated to repay to the Company any cash previously paid under this
Award if the Committee determines in good faith (a) that the Participant has
violated the terms of any non-competition, non-solicitation, non-disclosure, or
other restrictive covenant agreement with the Company and/or one or more of its
Affiliates or (b) that, within three (3) years of the date the Vested Cash is
paid pursuant to this Award, the Participant (i) experiences a termination of
employment for Cause, or the Committee determines after a termination of
employment that the Participant’s employment could have been terminated for
Cause, (ii) engaged in conduct that causes material financial or reputational
harm to the Company or any of its Affiliates, (iii) provided materially
inaccurate information related to publicly reported financial statements of the
Company and its Affiliates, (iv) improperly, or with gross negligence, failed to
identify, assess or report risks material to the Company or its Affiliates that
were within the scope of the Participant’s responsibility and of which the
Participant was aware or should have been aware based on facts reasonably
available to the Participant, or (v) violated the Company’s Code of Business
Ethics and Conduct, is under investigation for a regulatory matter due to gross
negligence or willful misconduct in the performance of the Participant’s duties
for the Company and its Affiliates, or otherwise engaged in gross misconduct
with respect to the Company and its Affiliates.


3.Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Maryland.




2

--------------------------------------------------------------------------------





4.Successors. This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.


5.Notice. Except as otherwise specified herein, all notices and other
communications required or permitted under this Award shall be in writing and,
if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof. In addition, notices hereunder may be delivered by hand, facsimile
transmission or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted. All notices and other communications
under this Award shall be given to the parties hereto at the following
addresses: to the Company (attention of the General Counsel), at the principal
office of the Company or at any other address as the Company, by notice to
Participant, may designate in writing from time to time; and to Participant, at
Participant’s address as shown on the records of the Company, or at any other
address as Participant, by notice to the Company, may designate in writing from
time to time.


6.Severability. In the event that any one or more of the provisions or portion
thereof contained in this Award shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


7.Entire Agreement. Subject to the terms and conditions of the Plan, this Award
expresses the entire understanding and agreement of the parties with respect to
the subject matter. The Committee shall have full and conclusive authority to
interpret the Award and to make all other determinations necessary or advisable
for the proper administration of the arrangement reflected by this Award. The
Committee’s interpretations and determinations in this regard shall be final and
binding on the Participant.


8.Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award.


9.Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award, the party
or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


10.Definitions. Except as provided below, all capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Plan. The
following capitalized terms shall have the following meanings:


(a)    “Cause” means any one of the following: (1) a material failure of the
Participant to substantially perform the Participant’s duties with the Company
or its Affiliates (other than failure resulting from incapacity due to physical
or mental illness); (2) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against, or relating to the assets of, the
Company or its Affiliates; (3) conviction (or plea of nolo contendere) of a
felony or any crime involving moral turpitude; (4) repeated instances of
negligence in the performance of the Participant’s job or any instance of gross
negligence in the performance of the Participant’s duties as an employee of the
Company or one of its Affiliates; (5) any breach by the Participant of any
fiduciary obligation owed to the Company or any Affiliate or any material
element of the Company’s Code of Business Ethics and Conduct or other applicable
workplace policies; or (6) failure by the Participant to perform Participant’s
job duties for the Company or any Affiliate to the best of Participant’s ability
and in accordance with reasonable instructions and directions from the Board of
Directors or its designee, and the reasonable workplace policies and procedures
established by the Company or any Affiliate, as applicable, from time to time.


(b)    “Disability” means the Participant is (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (2) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company and its Affiliates.


(c)    “Good Reason” means any one of the following: (1) a material diminution
in the Participant’s base compensation (from the amount in effect on the date of
the applicable Change in Control); (2) a material


3

--------------------------------------------------------------------------------





diminution in authority, duties, or responsibilities of the Participant; (3) a
material diminution in the budget over which the Participant retains authority;
(4) a material change in the geographic location at which the Participant is
required to perform services; or (5) any other action or inaction that
constitutes a material breach of this Award; provided, however, that for the
Participant to be able to resign for “Good Reason,” the Participant must give
the Company notice of the above conditions within 90 days after the condition
first exists, the Company must not have not remedied the condition within 30
days after receiving written notice, and the Participant must resign within 60
days after the Company’s failure to remedy.










































































































4

--------------------------------------------------------------------------------





SCHEDULE 1
PHH CORPORATION
2014 EQUITY AND INCENTIVE PLAN
CASH RETENTION AWARD


Vesting Schedule


I.    This Award shall vest, if at all, on December 31, 2018, provided that the
Participant remains employed with the Company or an Affiliate through such date
(the “Vesting Requirement”). The period from the Grant Date to December 31, 2018
is the “Employment Period”.
Except as otherwise provided herein, the Vested Cash under this Part I shall be
paid as soon as practicable following the last day of the Employment Period.


II.
Notwithstanding Part I, subject to the other terms of this Award, upon (A) the
Participant’s Separation from Service due to a termination of employment by the
Company and its Affiliates without Cause, or (B) the Participant’s death or
Disability during the Participant’s service with the Company and its Affiliates,
either, prior to the last day of the Employment Period, the Vesting Requirement
shall be considered satisfied. Such Vested Cash will be paid within 60 days of
such Separation from Service, death or Disability.



Notwithstanding Part I, subject to the other terms of this Award, upon the
Participant’s Separation from Service due to (i) a termination of employment by
the Company and its Affiliates without Cause or (ii) resignation for Good
Reason, either of which follows a Change in Control, and either, prior to the
last day of the Employment Period, the Vesting Requirement shall be considered
satisfied. Such Vested Cash will be paid within 60 days of such Separation from
Service.


III.
Except as otherwise provided in this Vesting Schedule, the Award shall be
forfeited at the time the Participant’s service with the Company and its
Affiliates ceases, regardless of the reason and there shall be no proration for
partial service.



IV.
Notwithstanding anything in this Award to the contrary, if the Participant has
not signed a restrictive covenant agreement in a form acceptable to the Company
by no later than 30 days after the Grant Date, the Award shall be forfeited.





5